                           Case 17-21240-LMI          Doc 82    Filed 07/16/20     Page 1 of 2




           ORDERED in the Southern District of Florida on July 15, 2020.




                                                                Laurel M. Isicoff
                                                                Chief United States Bankruptcy Judge
___________________________________________________________________________




                                     UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                              MIAMI DIVISION



            IN RE:                                              CASE NO.: 17-21240-LMI

            MARIO GODEFOY and                                   CHAPTER 13
            GISELA DURAN MARTINEZ,

                  Debtors.
            ___________________________________/

                          AGREED ORDER SUSTAINING DEBTOR’S
               SECOND RENEWED OBJECTION TO AMENDED CLAIM 1-4 FILED BY THE
                           INTERNAL REVENUE SERVICE [D.E. 81]

                   THIS MATTER having come before the Court upon the Debtors’ Second Renewed

           Objection to Amended Claim 1-4 filed by the Internal Revenue Service [D.E. 81] (the

           “Objection”), and the Court having reviewed the Objection and being advised that the parties are

           in agreement as to the entry of this Order, it is:
               Case 17-21240-LMI         Doc 82       Filed 07/16/20   Page 2 of 2



       ORDERED AS FOLLOWS:

       1.      The Objection is SUSTAINED.

       2.      Amended Claim 1-4 filed by the Internal Revenue Service (“IRS”) in the amount

of $7,910.12 for the 2014, 2015 and 2016 tax years is STRICKEN and DISALLOWED.

       3.      Due to technological limitations, the IRS cannot withdraw electronically proofs of

claim, but can file electronically an amended proof of claim. An amended proof of claim filed by

the IRS in the amount of $0.00 operates as a de facto withdrawal of its claim. Nevertheless, debtors

who wish to object to an amended proof of claim filed by the Internal Revenue Service and/or the

Department of Justice may submit an agreed order striking the amended proof of claim

consistent with this Order.

                                               ###

Submitted by:
Maureen Donlan
Assistant United States Attorney
Florida Bar No. 298034
E-mail: Maureen.Donlan@usdoj.gov
United States Attorney’s Office
99 N.E. 4th Street, Suite 300
Miami, Florida 33132
Tel: (305) 961-9334
Fax: (305) 530-7139

Attorney Maureen Donlan is directed to serve copies of this order on all interested parties and file
a certificate of service with the Clerk of the Court.




                                                  2
